Citation Nr: 0613188	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  99-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for rhabdomyolysis, 
currently evaluated as        30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1998 rating action that denied a rating in excess 
of 30 percent for rhabdomyolysis.  The veteran filed a Notice 
of Disagreement in May 1999, and the RO issued a Statement of 
the Case (SOC) in July 1999.  A Substantive Appeal was 
received in October 1999.  The RO issued Supplemental SOCs 
(SSOCs) in August and December 2002.

In September 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After completing some of the requested action, 
the RO continued the denial of a rating in excess of   30 
percent for rhabdomyolysis (as reflected in the February 2004 
SSOC).

In July 2004, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  After completing some of the requested action, 
the RO continued the denial of a rating in excess of 30 
percent for rhabdomyolysis (as reflected in the August 2005 
SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's rhabdomyolysis is manifested by complaints 
of upper and lower extremity weakness; objective findings 
show normal upper extremity strength, significant functional 
impairment of the muscles of the lower extremities, and 
normal laboratory tests indicating no acute attack of 
rhabdomyolysis on recent examinations.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rhabdomyolysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 4.124a, 
Diagnostic Codes 5099-8023, 5301-5318 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the July 1998 rating action, the July 1999 SOC, the 
June 2001 letter, the August and December 2002 SSOCs, the 
May, August, and December 2003 letters, the February 2004 
SSOC, the May and July 2004 letters, the August 2005 SSOC, 
and the December 2005 letter, the RO variously notified the 
veteran of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  After each, he was 
afforded an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the May and December 2003 and July 2004 RO 
letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
Specifically, the latter 2003 and 2004 RO letters informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter July 2004 RO letter 
specifically requested the veteran to furnish any evidence 
that he had in his possession that pertained to his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1998 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  Moreover,  the Board finds that any lack of full, pre-
adjudication notice does not prejudice the veteran in any 
way, because the delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.  05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating action, RO letters, SOC, and SSOCs issued between 
1998 and 2005 have repeatedly explained to the veteran what 
was needed to substantiate his claim.  As a result of RO 
development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's most recent July 2004 
notice letter, the  RO readjudicated the veteran's claim on 
the basis of all the evidence of record in August 2005,as 
reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date that may be assigned.  In this case, the 
veteran was provided sufficient criteria in the August 2002 
SSOC and the May and December 2003 RO letters.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
as well as pursuant to the Board's remands, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining extensive post-service VA medical 
records through 2004.  In November 1999 and February 2004, 
the veteran was afforded comprehensive VA examinations in 
connection with his claim; reports of record.  Some private 
medical records have been obtained, but the veteran failed to 
respond to the RO's July 2004 request that he sign and submit 
forms authorizing release to the VA of additional records of 
his medical treatment and evaluation from private providers.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, that any existing evidence in 
addition to that noted above, pertinent to the claim on 
appeal, that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of November 1970, the RO 
granted service connection for exertional rhabdomyolysis 
involving the shoulder and calf muscles, assigned a 30 
percent rating under the provisions of 38 C.F.R. § 4.124a, 
DCs 5099-8023 from August 1970.  

Rhabdomyolysis is rated by analogy to progressive muscular 
atrophy under DC 8023.  See 38 C.F.R. §§ 4.20, 4.27. That 
diagnostic code provides a  minimum rating of 30 percent.  
The disease and its residuals may be rated up to 100 percent 
in proportion to the impairment of motor or sensory function.  
Especially to be considered are the complete or partial loss 
of use of 1 or more extremities, disturbances of gait, 
tremors, etc., referring to the appropriate bodily system of 
the rating schedule.  Partial loss of use of 1 or more 
extremities from neurological lesions is to be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  It is required for the 
minimum rating for residuals under DCs 8000-8025 that there 
be ascertainable residuals.  Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the DCs utilized as 
bases of evaluation be cited, in addition to the DCs 
identifying the diagnoses.  

38 C.F.R. § 4.73 provides a schedule for rating muscle 
injuries, including the shoulder girdle and arm, the forearm 
and hand, the foot and leg, and the pelvic girdle and thigh.  
DCs 5301 through 5306 pertain to the shoulder girdle and arm, 
and provide a maximum rating of 30 percent for severe 
disturbance of muscle function of the non-dominant extremity 
(except that 20 percent is the maximum rating available under 
DC 5304); a 40 percent rating is warranted for severe 
disturbance of muscle function of the dominant extremity 
(except that 30 percent is the maximum rating available under 
DC 5304).  

DCs 5307 through 5308 pertain to the forearm and hand.  DC 
5307 provides maximum ratings of 40 and 30 percent for severe 
disturbance of muscle function of the dominant and non-
dominant extremity, respectively.  DCs 5308 and 5309 provide 
maximum ratings of 30 and 20 percent for severe disturbance 
of muscle function of the dominant and non-dominant 
extremity, respectively.

DCs 5310 through 5312 pertain to the foot and leg, and 
provide a maximum rating of 30 percent for severe disturbance 
of muscle function of either extremity, except that 20 
percent is the maximum rating available for severe 
disturbance of muscles affecting the dorsal structures of the 
foot.

DCs 5313 through 5318 pertain to the pelvic girdle and thigh, 
and provide a maximum rating of 40 percent for severe 
disturbance of muscle function of either extremity, except 
that 30 percent is the maximum rating available under DCs 
5315 and 5318, and DC 5317 provides for 40 and 50 percent 
ratings for moderately severe and severe disturbance of 
muscle function, respectively.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under DCs 5301 through 5323, objective findings of severe 
disabilities resulting from muscle injuries include muscles 
that swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; and 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles.  38 C.F.R. § 4.56(d).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 30 
percent for rhabdomyolysis is not warranted under any 
applicable criteria, as moderately severe or severe muscle 
impairment attributable to the service-connected 
rhabdomyolysis has not been shown such as to warrant a rating 
in excess of 30 percent under those DCs which provide a 
rating in excess of 30 percent.

Although in June 1998, M. Conatser, M.D., stated that the 
veteran continued to have some pain and paresthesias in his 
lower extremities from his exertional rhabdomyolysis, his 
chronically swollen and painful right ankle was noted to be 
due to a fracture, which the Board notes is not a service-
connected disability, as a result of which no residual 
symptoms thereof may be considered in evaluating the service-
connected rhabdomyolysis.  Significantly, the veteran's 
muscle enzymes and sedimentation rate were currently normal.

On October 1999 VA outpatient examination, the veteran 
complained of chronic pain in the feet and legs after 
standing, but present medications provided temporary relief 
and allowed him to perform his usual activities of daily 
living without limitation.  Examination of the extremities 
showed no joint swelling, redness, tenderness, or heat, and 
gait and station were normal.  The assessments included post-
traumatic right ankle degenerative joint disease, and leg 
cramps.

On November 1999 VA examination, the veteran complained of 
weakness in the extremities.  He currently worked full-time 
at the Post Office, standing on his feet all day and working 
at the customer window; he had lost no time from work due to 
his disability.  With respect to the veteran's muscles, the 
examiner noted that he had had no tissue loss, no muscles 
that had been penetrated, and no scar formation, adhesions, 
or damage to tendons, bones, joints, or nerves, and there was 
no evidence of muscle hernias.  Current examination showed 
numbness in both feet, but no tenderness.  There were right 
ankle deformities, swelling, and crepitus, as well as 
bilateral foot hammertoes, which fracture residuals and 
hammertoe disability the Board notes are not service-
connected disabilities, as a result of which no symptoms 
thereof may be considered in evaluating the service-connected 
rhabdomyolysis.  Lower extremity strength was decreased, but 
pulses and reflexes were normal.  Upper extremity strength, 
pulses, and reflexes were normal, and grips were good.  The 
circumferences of both thighs were equal, and the right calf 
was     4 cm. less than the left.  The diagnoses included 
status post rhabdomyolysis with obvious weakness of both 
lower extremities, but the examiner opined that the veteran's 
decreased right calf muscle circumference was more likely 
related to his non-service-connected right ankle fracture.  

On April 2000 VA outpatient examination, the veteran 
complained of chronic pain, tingling, and, more recently, 
numbness in the toes, feet, and hands.  On examination, he 
ambulated normally.  There was no joint swelling, redness, or 
heat in any extremity.  Gait and station were normal.  The 
assessment was painful dysesthesias of the hands and feet.  
On examination in May, the hands were well-muscled and non-
tender, and there was no joint swelling, redness, tenderness, 
or heat in any extremity.  Nerve conduction velocity studies 
showed bilateral carpal tunnel syndrome and evidence of 
peripheral neuropathy in the feet, which the Board notes are 
not service-connected disabilities, as a result of which no 
symptoms thereof may be considered in evaluating the service-
connected rhabdomyolysis.  In June, grip strength was 81 
lbs./force on the right and 75lbs./force on the left.  On 
examinations in mid-October for evaluation of a 2-week 
history of progressive leg, arm, and hand weakness and 
numbness after an upper respiratory infection and receipt of 
pneumococcal vaccine, the veteran presented in a wheelchair, 
and could barely walk a few steps without support.  On 
examination, there was no joint swelling, redness, 
tenderness, or heat in any extremity.  There was decreased 
sensation below both knee levels.  There were no 
fasciculations or muscle atrophy.  The assessment was 
neuromuscular weakness of uncertain etiology.  After magnetic 
resonance imaging in late October, the assessment was 
cervical myelopathy resulting from cervical spine stenosis, 
which the Board notes is not a service-connected disability, 
as a result of which no symptoms thereof may be considered in 
evaluating the service-connected rhabdomyolysis.  

On November 2000 examination, R. Dunker, M.D., noted that the 
veteran had complained of decreased ability to walk over the 
past month, and that he may have fallen on the job at the 
post office when his ankle gave out.  On neurological 
testing, the veteran had difficulty walking, with marked 
scissoring and increased spasticity in the right leg compared 
to the left.  He was very weak in his biceps, triceps, and 
wrist flexors, had had markedly decreased facility in both.  
The assessment was cervical spondylosis, and the veteran 
underwent an anterior cervical discectomy with fusion 
subsequently that month.  When seen for follow-up in mid-
December, arm, biceps, and triceps strength was improving, 
leg spasms were nearly gone, and he was no longer scissoring.  
In late December, the physician opined that tingling in both 
hands was probably due to the spinal cord abnormalities, 
which the Board notes are not service-connected disabilities, 
as a result of which no symptoms thereof may be considered in 
evaluating the service-connected rhabdomyolysis.  The 
veteran's arms were getting stronger, and his gait was 
clearly much less spastic.

On January 2001 VA outpatient examination, the veteran 
reported right arm and leg weakness and decreased endurance 
since cervical fusion in November 2000, and that he had to 
use a walker for ambulation.  On examination, right upper 
extremity strength was 3-4/5 in the shoulders, elbows, and 
wrists, and right lower extremity strength was 4/5.  

On February 2001 examination by J. Feldenzer, M.D., the 
veteran was noted to have had gradual improvement in right 
arm and leg strength following his anterior cervical C5-6 
decompression and fusion.  Strength was 5/5 in the right arm, 
except 3+/5 in the right biceps and 4-/5 in the right wrist 
extensors, finger extensors, and grip.  Sensation was intact.  
The cervical spine disability was noted to have caused a 
central cord syndrome with more right- than left-sided signs 
and symptoms - which the Board notes is not a service-
connected disability, as a result of which no symptoms 
thereof may be considered in evaluating the service-connected 
rhabdomyolysis.

VA outpatient physical therapy records from March to October 
2001 show regular rehabilitative treatment of the veteran 
following his cervical spine surgery.  The veteran complained 
that he had been unable to walk without a cane or walker 
since the surgery.  Examination in October 2001 showed normal 
strength in all extremities except 4/5 strength in the right 
lower extremity.  The examiner noted that cervical disc 
surgery in November 2000 had resulted in nerve damage.  

After November 2001 examination, a VA physician opined that 
the veteran's muscle spasticity had resulted from past 
cervical myelopathy, which the Board notes is not a service-
connected disability, as a result of which no symptoms 
thereof may be considered in evaluating the service-connected 
rhabdomyolysis.  After February 2002 VA examination, the 
assessments were leg edema probably predominantly resulting 
from peripheral venous stasis, and spastic paraparesis 
resulting from cervical myelopathy, which the Board notes are 
not service-connected disabilities, as a result of which no 
symptoms thereof may be considered in evaluating the service-
connected rhabdomyolysis.  May 2002 examination showed no 
joint swelling, redness, tenderness, or heat in any 
extremity.       

On February 2003 VA examination, the veteran was noted to be 
doing fairly well with occasional painful muscle spasms in 
the arms or legs that were modestly relieved by medications.  
His function had stabilized, and he was able to walk with a 
walker and drive a car.  The assessment was spastic 
quadriplegia resulting from cervical spine myelopathy.  

On August 2003 VA examination, the veteran complained of 
tingling, loss of sensation, and remitting pain in the hands, 
with increased twitching in the hands and legs and increased 
muscle cramping in the arms.  On examination, there was no 
joint swelling, redness, tenderness, or heat in any 
extremity.  There was decreased sensation in the hands and 
feet in stocking and glove distributions.  The assessment was 
worsening neuralgia in the hands and feet, which distribution 
suggested axonal polyneuropathy, but the past history of 
cervical spine stenosis was worrisome.  Nerve conduction 
studies of the right upper and lower extremities revealed 
electrophysiological evidence to support a significant 
sensory motor neuropathy with axonal features.

On September 2003 VA examinations, the veteran was noted to 
have newly-diagnosed diabetes mellitus (DM), which the Board 
notes is not a service-connected disability, as a result of 
which no symptoms thereof may be considered in evaluating the 
service-connected rhabdomyolysis.  He complained of shoulder 
pain which radiated up the left side of the neck and down the 
left side of the arm, and which spontaneously remitted, and 
was not painful with exertion.  The assessment was most 
likely musculoskeletal pain with radiculopathy.  Another 
physician's assessment was that the veteran's cervical 
spondylosis was most likely the cause of his symptoms.  On 
subsequent evaluation the next day, the veteran's neck pain 
that radiated down the arms and left chest with left arm 
tingling and numbness was noted to have no relationship to 
activity.  The assessment was neck pain most likely due to 
cervical spondylosis.  Another physician's assessment was 
that the veteran's neck and shoulder pain that was tingling 
in nature and explainable on the basis of neuropathic pain 
which was attributed to cervical/neck disease.

On mid-October 2003 VA neurological examination, the veteran 
gave a 2-year history of gradual diminution of sensations in 
the feet and legs, as well as a 1-year history of continuous 
tingling in the fingers of both hands and using a wheelchair 
because of fatigue on walking, and a 6-month history of 
weakness of hand grips.  Current examination showed normal 
strength in both upper and lower extremities, except for some 
weakness in dorsiflexion of the feet and toes, and small 
muscle weakness of the right hand.  There was stocking glove 
distribution sensory loss in both upper and lower extremities 
(up to the knees and wrists).  The impression was moderate 
sensorimotor peripheral neuropathy, as well as compressive 
myelopathy status post cervical spine surgery, which the 
Board notes are not service-connected disabilities, as a 
result of which no symptoms thereof may be considered in 
evaluating the service-connected rhabdomyolysis.  The 
physician opined that the veteran's peripheral neuropathy was 
likely due to a combination of alcohol abuse and the possible 
influence of recently-diagnosed DM. 

On late October 2003 VA examination, the veteran complained 
of dysesthesias in the hands and feet, and the assessments 
were stable or worsening cervical spinal stenosis at several 
levels, stable axonal peripheral neuropathy, and Type 2 DM.  

On February 2004 VA examination to determine the extent and 
degree of severity of the veteran's rhabdomyolysis, the 
veteran was noted to have retired from his job at the post 
office in October 2002.  On examination, the veteran was very 
slow getting up from a chair, and he used a walker with a 
slow staggering gait.  The lower extremities were extremely 
weak, and he had peripheral neuropathy of all hands, fingers, 
feet, and toes, decreased muscle mass of the thighs and 
calves, and a right footdrop.  Laboratory tests showed no 
evidence of acute rhabdomyolysis currently.  Strength and 
reflexes were normal, and pulses and grips were good in both 
upper extremities.  The diagnoses were chronic rhabdomyolysis 
with obvious weakness of both lower extremities, and 
calcaneal spurs of both feet with an old, healed fracture of 
the right distal tibia and fibula with narrowing and right 
ankle degenerative joint disease.  The examiner opined that 
the veteran had severe functional impairment of the muscles 
of the lower extremities, but that it was less likely that 
his severe weakness was caused directly, 100 percent by his 
service-connected rhabdomyolysis, inasmuch as his laboratory 
tests were normal, indicating no acute attack of 
rhabdomyolysis.  The physician further noted that the 
veteran's non-service-connected peripheral neuropathy, caused 
by alcohol and DM, as well as cervical myelopathy could cause 
lower extremity muscle weakness, as a result of which it was 
not possible to make a clear distinction as to what 
percentage of his disability was from the service-connected 
rhabdomyolysis and what percentage was from the non-service-
connected disabilities.    
 
On this  record, the Board finds that a rating in excess of 
30 percent for rhabdomyolysis under any applicable provisions 
of DCs 5301 through 5318 is not warranted.  Nothing in the 
record shows symptomatology attributable solely to that 
service-connected disability that would warrant such 
increased rating.  In this regard, the Board notes that the 
veteran has several significant nonservice-connected 
disabilities affecting the upper and lower extremities, no 
symptoms of which may be considered in evaluating the 
service-connected rhabdomyolysis.  Although the 2004 VA 
examiner diagnosed chronic rhabdomyolysis with obvious 
weakness of both lower extremities, he opined that it was 
less likely that the veteran's severe weakness was caused 
directly, 100 percent by his service-connected 
rhabdomyolysis, inasmuch as his laboratory tests were normal, 
indicating no acute attack of rhabdomyolysis.  The physician 
further noted that the veteran's nonservice-connected 
peripheral neuropathy, caused by alcohol and DM, as well as 
cervical myelopathy could cause lower extremity muscle 
weakness. While, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the veteran's service-connected 
disability in cases where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service-connected one (see Mittleider v. West, 11 Vet. App. 
181 (1998)), in this case, the Board finds that all of the 
veteran's upper and lower extremity symptoms may not properly 
be attributed solely to the service-connected rhabdomyolysis.  
While the 2004 examiner noted that it was not possible to 
clearly determine which percent of the veteran's disability 
was attributed to the service-connected disability and 
nonservice-connected problems, the weight of the medical 
evidence from 2000 to 2004 has clearly attributed various 
detailed upper and lower extremity symptoms to specifically-
diagnosed, non-service-connected disabilities such as right 
ankle fracture residuals, bilateral foot hammertoes, 
bilateral carpal tunnel syndrome, cervical spine myelopathy 
with spastic quadriplegia, and alcohol abuse and DM with 
peripheral neuropathy affecting all extremities, and 
laboratory tests in 1998 and 2004 have consistently indicated 
no active rhabdomyolysis disease process.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent for rhabdomyolysis is not warranted 
under any pertinent provision of the rating schedule, and 
that the claim must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for rhabdomyolysis is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


